UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. NIEMANN TACTICAL RETURN FUND The Fund is a series of Advisors Series Trust. www.ncmfunds.net SEMI-ANNUAL REPORT August 31, 2012 Niemann Tactical Return Fund Semi-Annual Review for the Six Months Ended August 31, 2012 Dear Shareholder, The six months ended August 31, 2012 saw the termination of the intermediate uptrend that began in the fall of 2011, a correction in both the U.S. and international equity markets, and the beginning of a new uptrend in equities.All in all, it was an action-packed six months.The markets have continued to be somewhat difficult to navigate as investors remain bombarded by all the usual risk suspects: Europe debt crisis fears, the potential of rising interest rates both in the U.S. and abroad as inflation began to pick up, and a slowing global economy.The two cornerstones of Niemann’s investment methodology have always been risk management first and foremost, followed closely by taking advantage of market opportunities when they present themselves.The last six months have most assuredly put those tenets front and center.Let’s review the performance. The Fund performed very well versus its blended benchmark (the Blended Index), consisting of one-third of the Russell 3000® Index, one-third of the MSCI EAFE index and one-third of the Barclays Capital Global Aggregate Bond Index, over the six months ended August 31, 2012.The Fund’s Class A shares returned 4.73% and the Fund’s Class C shares returned 4.34% over that time period, while the Blended Index registered a return of 0.54%.Individually, for the same period, the Russell 3000® Index returned 3.35%, the MSCI EAFE Index returned -4.00% and the Barclays Capital Global Aggregate Bond Index returned 1.92%.This outperformance was accomplished due to a couple important factors.Most important was the Fund’s overweight position in the U.S. equity markets instead of the international equity markets.The second important factor was the security selection in the Fund itself.Our analysis led us to invest more heavily in a few sectors that led the equity markets higher over the period.These were Biotechnology, Pharmaceuticals, and Utilities. Let’s now take a little more in-depth look at the investment markets over the past six months.The month of March saw the continuation of the U.S. equity market uptrend while the overseas markets had begun their corrective phase already.As we entered April, volatility returned (although not to the levels of 2011) and the markets around the globe sold off.The chart below shows the U.S. markets (represented by the S&P 500® Index) and you can clearly see the shift in the nature of the markets in the area covered inside the rectangle.The selloff and increase in volatility was even more pronounced in international markets. 2 Source:Worden Brothers 4/30/2012 The markets then ended their consolidation phase from April with a breakout to the downside and into a “risk-off” environment that lasted throughout May and into early June.The U.S. stock market corrected nearly 10% from the early April highs but international markets, both emerging and developed, corrected a much sharper 20% from their highs set in early March.This “risk-off” environment also prevailed in the fixed-income world as U.S. Treasury bonds (considered a safe-haven) outperformed their riskier counterparts, high yield and emerging market debt, by almost 20% during this time frame. As summer kicked into gear so did the global investing markets.The lows in both U.S. and international equity markets were reached in early June and the risk trade was back on.This increase in risk appetite was mainly driven by the European Central Bank (ECB) pledge to “save the Euro” and investors began to feel confident that the ECB and FederalReserve Bank of the U.S. (Fed) were prepared to do further quantitative easing (i.e., print more money) in the near future.In this “risk on” environment, roles reversed from those above; international equity markets began to outperform the U.S. markets and higher risk fixed-income assets began to close the performance gap relative to U.S. Treasuries.The “risk-on” trade lasted through June and into July, albeit with some stops and starts along the way.The Fund continued to overweight the U.S. equity markets all throughout this time period, although we did begin to add some international exposure as the rally progressed.The Fund was also a bit underweight fixed-income relative to the benchmark throughout the entire six month period. Equity markets then accelerated higher in the first half of August as the risk trade gathered some steam.This was due to a combination of factors including further assurances from the ECB that it was committed to doing whatever it took to save the Euro 3 and a plethora of better than expected economic reports in the U.S.As August came to a close, the markets took a breather and traded sideways for a couple weeks, digesting the gains from the previous months.While we obviously don’t know what the future holds in store for the markets, we continue to employ our time-tested investment methodology and techniques.As of this writing, the Fund is invested somewhat aggressively with an overweight position in the U.S. equity markets, an underweight (but increasing) position in international markets and an underweight allocation to the fixed-income markets. Past performance is not a guarantee of future results. The opinions expressed above are those of the advisor, are subject to change, and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.The Fund will bear its share of the fees and expenses of underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds.Investments in exchange-traded funds (“ETFs”) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The MSCI EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1,000 foreign common stock prices including the reinvestment of dividends.It is widely recognized as a benchmark for measuring the performance of international value funds.The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Barclays Capital Global Aggregate Bond Index provides a broad-based measure of the global investment grade fixed-rate debt markets.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Niemann Tactical Return Fund is distributed by Quasar Distributors, LLC. 4 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – August 31, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Niemann Tactical Return Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/12 – 8/31/12). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 2.50% per the operating expenses limitation agreement for the Niemann Tactical Return Fund – Class A shares and the Niemann Tactical Return Fund – Class C shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the Example below.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. 5 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – August 31, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/12 8/31/12 3/1/12 – 8/31/12* Class A Shares Actual Hypothetical (5% return before expenses) Class C Shares Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 184 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. The annualized expense ratios of the Niemann Tactical Return Fund – Class A Shares and the Niemann Tactical Return Fund – Class C Shares are 1.75% and 2.50%, respectively. ALLOCATION OF PORTFOLIO ASSETS – August 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 6 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 28.28% Administrative and Support Services – 1.51% Barrett Business Services, Inc. $ Portfolio Recovery Associates, Inc. (a) Team Health Holdings, Inc. (a) Ambulatory Health Care Services – 0.34% Air Methods Corp. (a) Building Material and Garden Equipment – 0.71% Sherwin-Williams Co. Chemical Manufacturing – 5.40% Affymax, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Arena Pharmaceuticals, Inc. (a) Onyx Pharmaceuticals, Inc. (a) Osiris Therapeutics, Inc. (a) Pharmacyclics, Inc. (a) Clothing and Clothing Accessories Stores – 1.28% American Eagle Outfitters, Inc. Ross Stores, Inc. Computer and Electronic Product Manufacturing – 3.55% Apple, Inc. Cray, Inc. (a) CoreLogic, Inc. (a) Cynosure, Inc. – Class A (a) Mellanox Technologies Ltd. (a)(b) Credit Intermediation and Related Activities – 1.36% BofI Holding, Inc. (a) Mercantile Bank Corp. (a) Data Processing, Hosting, and Related Services – 0.83% Aol, Inc. (a) The accompanying notes are an integral part of these financial statements. 7 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited), Continued Shares Value COMMON STOCKS – 28.28%, Continued Food and Beverage Stores – 0.65% Fresh Market, Inc. (a) $ Food Manufacturing – 2.47% Dole Food Co., Inc. (a) Hain Celestial Group, Inc. (a) John B. Sanfilippo & Son, Inc. (a) Smart Balance, Inc. (a) Food Services and Drinking Places – 0.74% Papa John’s International, Inc. (a) Gasoline Stations – 0.75% Susser Holdings Corp. (a) Management of Companies and Enterprises – 0.84% Citizens Republic Bancorp, Inc. (a) Miscellaneous Manufacturing – 0.34% Blyth, Inc. Motion Picture and Sound Recording Industries – 0.78% Lions Gate Entertainment Corp. (a)(b) Oil and Gas Extraction – 0.70% InterOil Corp. (a)(b) Pipeline Transportation – 0.04% Sunoco Logistics Partners L.P. Plastics and Rubber Products Manufacturing – 1.05% AEP Industries, Inc. (a) Jarden Corp. Professional, Scientific, and Technical Services – 1.44% athenahealth, Inc. (a) Cambrex Corp. (a) DigitalGlobe, Inc. (a) Publishing Industries (Except Internet) – 0.69% Medidata Solutions, Inc. (a) The accompanying notes are an integral part of these financial statements. 8 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited), Continued Shares Value COMMON STOCKS – 28.28%, Continued Real Estate – 0.34% Sabra Health Care REIT, Inc. $ Support Activities for Transportation – 0.68% Grupo Aeroportuario del Sureste S.A.B de C.V. – ADR Telecommunications – 0.78% Equinix, Inc. (a) Transportation Equipment Manufacturing – 0.68% LeapFrog Enterprises, Inc. (a) Utilities – 0.33% Cia de Saneamento Basico do Estado de Sao Paulo – ADR TOTAL COMMON STOCKS (Cost $6,027,745) EXCHANGE-TRADED FUNDS – 61.97% iShares Nasdaq Biotechnology Index Fund iShares FTSE NAREIT Residential Plus Capped Index Fund iShares Dow Jones U.S. Home Construction Index Fund Market Vectors Pharmaceutical ETF (a) PowerShares Insured National Municipal Bond Portfolio PowerShares DB Gold Fund (a) SPDR Nuveen S&P High Yield Municipal Bond ETF United States National Gas Fund L.P. (a) Vanguard Utilities ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $14,846,634) The accompanying notes are an integral part of these financial statements. 9 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at August 31, 2012 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS – 12.58% Value Invesco STIT – Liquid Assets Portfolio – Institutional Class, 0.17% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,193,528) Total Investments in Securities (Cost $24,067,907) – 102.83% Liabilities in Excess of Other Assets – (2.83)% ) NET ASSETS – 100.00% $ ADR American Depositary Receipt ETF Exchange-Traded Fund (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of August 31, 2012. The accompanying notes are an integral part of these financial statements. 10 (This Page Intentionally Left Blank.) 11 NIEMANN TACTICAL RETURN FUND STATEMENT OF ASSETS AND LIABILITIES at August 31, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $24,067,907) $ Receivables Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed 12b-1 fees Audit fees Transfer agent fees and expenses Administration fees Advisory fees Fund accounting fees Shareholder reporting Custody fees Shareholder servicing fees Chief Compliance Officer fee Legal fees Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 NIEMANN TACTICAL RETURN FUND STATEMENT OF OPERATIONS For the Six Months Ended August 31, 2012 (Unaudited) INVESTMENT INCOME Income Dividends (net of issuance fees of $308) $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Shareholder Servicing fees – Class A (Note 6) Shareholder Servicing fees – Class C (Note 6) Registration fees Audit fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Legal fees Reports to shareholders Trustee fees Insurance expense Other expenses Total expenses Less: Expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 13 NIEMANN TACTICAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended August 31, 2012 Year Ended (Unaudited) February 29, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments Class A — ) Class C — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment loss at end of period $ ) $ ) The accompanying notes are an integral part of these financial statements. 14 NIEMANN TACTICAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) A summary of share transactions is as follows: Class A Six Months Ended August 31, 2012 Year Ended (Unaudited) February 29, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed* ) Net increase/(decrease) ) $ ) $ * Net of redemption fees of $ $ Class C Six Months Ended August 31, 2012 Year Ended (Unaudited) February 29, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed* ) Net increase/(decrease) ) $ ) $ * Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 15 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Six Months Ended March 29, 2010* August 31, 2012 Year Ended through (Unaudited) February 29, 2012 February 28, 2011 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment loss(1) )^ )^ )^ Investment restriction violation — — Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income — — ) From net realized gain on investments — ) — Total distributions — ) ) Paid-in capital from redemption fees ^# ^# ^ Net asset value, end of period $ $ $ Total return %+ -12.55 %** %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets:(2) Before expense reimbursement %++ % %++ After expense reimbursement %++ % %++ Ratio of net investment loss to average net assets:(2) Before expense reimbursement %)++ %) %)++ After expense reimbursement %)++ %) %)++ Portfolio turnover rate %+ % %+ Recognition of investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. * Commencement of operations. ^ Based on average shares outstanding. # Amount is less than $0.01. ** Includes increase from payments made by the Advisor and net gain realized of 0.29% related to the disposal of securities held in violation of investment restrictions. Without these transactions, total return would have been -12.84%. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 16 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class C Six Months Ended March 29, 2010* August 31, 2012 Year Ended through (Unaudited) February 29, 2012 February 28, 2011 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment loss(1) )^ )^ )^ Investment restriction violation — — Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income — — ) From net realized gain on investments — ) — Total distributions — ) ) Paid-in capital from redemption fees ^# ^# ^# Net asset value, end of period $ $ $ Total return %+ -13.19 %** %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets:(2) Before expense reimbursement %++ % %++ After expense reimbursement %++ % %++ Ratio of net investment loss to average net assets:(2) Before expense reimbursement %)++ %) %)++ After expense reimbursement %)++ %) %)++ Portfolio turnover rate %+ % %+ Recognition of investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. * Commencement of operations. ^ Based on average shares outstanding. # Amount is less than $0.01. ** Includes increase from payments made by the Advisor and net gain realized of 0.29% related to the disposal of securities held in violation of investment restrictions. Without these transactions, total return would have been -13.48%. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 17 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at August 31, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Niemann Tactical Return Fund (the “Fund”) is a non-diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”)as an open-end management investment company.The investment objective of the Fund is to seek long-term capital appreciation.The Fund currently offers Class A shares and Class C shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”), will assess a 1.00% contingent deferred sales charge (“CDSC”) on Class A share purchases of $1,000,000 or more if they are redeemed within twelve months of purchase, unless the dealer of record waived its commission.The Transfer Agent, will assess a CDSC of 1.00% on Class C shares redeemed within twelve months of purchase.The Fund commenced operations on March 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken on returns filed for open tax year 2011-2012, or expected to be taken in the Fund’s 2013 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in 18 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at August 31, 2012 (Unaudited), Continued accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees: The Fund charges a 1.00% redemption fee to shareholders who redeem shares held for 90 days or less. Such fees are retained by the Fund and accounted for as an addition to paid-in capital. During the six months ended August 31, 2012, Class A and Class C shares retained $1,429 and $101 in redemption fees, respectively. G. Events Subsequent to the Fiscal Period End: In preparing the financial statements as of August 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 19 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at August 31, 2012 (Unaudited), Continued Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value.Securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of August 31, 2012: 20 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at August 31, 2012 (Unaudited), Continued Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
